Case 3:18-cr-04683-GPC Document 153 Filed 02/27/20 PageID.1348 Page 1 of 2




 1 Gary S. Lincenberg - State Bar No. 123058
      glincenberg@birdmarella.com
 2 Naeun Rim - State Bar No. 263558
      nrim@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant Petr Pacas
 7
                       UNITED STATES DISTRICT COURT
 8
                     SOUTHERN DISTRICT OF CALIFORNIA
 9
10 UNITED STATES OF AMERICA,                   CASE NO. 3:18-cr-04683-GPC
11              Plaintiff,                     DEFENDANT PETR PACAS’S
                                               WAIVER OF APPEARANCE FOR
12        vs.                                  HEARING ON MARCH 18, 2020
13 JACOB BYCHAK, MARK                          Date: March 18, 2020
   MANOOGIAN, MOHAMMED                         Time: 1:00 p.m.
14 ABDUL QAYYUM, AND PETR                      Crtrm.: 2D
   PACAS
15          Defendants.                        Assigned to Hon. Gonzalo P. Curiel
16
17        I, Petr Pacas, having been advised of my rights, and pursuant to Fed. R. Crim.
18 P. 43(b)(3), hereby waive my right to be present at the Wednesday, March 18, 2020
19 telephonic status hearing at 1:00 p.m. before Judge Gonzalo P. Curiel.
20
21 DATED: February ___,
                    27 2020                    ______________________________
                                                         PETR PACAS
22
23 DATED: February 27, 2020            Gary S. Lincenberg
                                       Naeun Rim
24                                     Bird, Marella, Boxer, Wolpert, Nessim,
                                       Drooks, Lincenberg & Rhow, P.C.
25
                                       By:         /s/ Naeun Rim
26
                                                         Naeun Rim
27                                           Attorneys for Defendant Petr Pacas
28

                                            1                   Case No. 3:18-cr-04683-GPC
         DEFENDANT PETR PACAS’ WAIVER OF APPEARANCE FOR HEARING ON MARCH 18, 2020
Case 3:18-cr-04683-GPC Document 153 Filed 02/27/20 PageID.1349 Page 2 of 2




 1                            CERTIFICATE OF SERVICE
 2        Counsel for Defendant certify that the foregoing pleading has been
 3 electronically served on the following parties by virtue of their registration with the
 4 CM/ECF system:
 5                                     Sabrina L. Feve
 6                                 Assistant U.S. Attorney
 7                                 sabrina.feve@usdoj.gov
 8
 9                                   Melanie K. Pierson
10                                Assistance U.S. Attorney
11                               melanie.pierson@usdoj.gov
12
13                                      Robert Ciaffa
14                                 Assistant U.S. Attorney
15                                 robert.ciaffa@usdoj.gov
16
17
                                         Respectfully submitted,
18
19 DATED: February 27, 2020              Gary S. Lincenberg
                                         Naeun Rim
20                                       Bird, Marella, Boxer, Wolpert, Nessim,
21                                       Drooks, Lincenberg & Rhow, P.C.
22
23
                                         By:         /s/ Naeun Rim
24                                                         Naeun Rim
25                                             Attorneys for Defendant Petr Pacas
26
27
28

                                            2                   Case No. 3:18-cr-04683-GPC
         DEFENDANT PETR PACAS’ WAIVER OF APPEARANCE FOR HEARING ON MARCH 18, 2020
